Citation Nr: 0729997	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to an increased rating for bilateral knee 
strain, currently rated 10 percent disabling for each knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeals from October 2004 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The claims file contains a statement from the veteran 
received in March 2007 purporting to be a notice of 
disagreement with a January 2007 decision denying 
compensation for hearing loss and tinnitus.  Since a copy of 
such a rating decision is not currently in the file, the 
Board cannot ascertain whether such a decision was rendered 
and what issues were adjudicated.  This potential notice of 
disagreement is REFERRED to the RO for appropriate action.

The issue of an increased rating for bilateral knee strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no corroboration or verification of the occurrence 
of the veteran's claimed stressors.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.304(f)) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

PTSD

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  According to 
the veteran, on two different occasions, he pulled a young 
girl who had drowned from the water.  The veteran asserted 
that the first incident occurred in the summer of 1971 at 
Shinecock Station.  He claimed that the second incident 
occurred while aboard the Point Francis at Sandy Hook, New 
Jersey.

VA and private medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. 
§ 3.304(f), because it shows that the veteran has been 
diagnosed on multiple occasions as having PTSD as a result of 
stressful incidents he reportedly experienced during service.  
Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

In this case, because the veteran did not allege PTSD as a 
result of a combat experience, the analysis in this decision 
will focus on whether the veteran has presented a verified 
stressor, or stressors, so as to warrant service connection 
for PTSD.  To that end, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.

As noted, in Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."  In 
certain cases, the Court cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, ... "[C]orroborating evidence of a stressor is 
not restricted to service records, but may be obtained from 
other sources."  Since the MANUAL 21-1 October 1995 revision, 
the Court has held that the requirement in 38 C.F.R. § 
3.304(f) for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a non-combat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

Here, there is no verified stressor to serve as a basis for 
granting the veteran's PTSD claim.  Although the veteran has 
provided approximate stressor dates and locations, searches 
were solicited from the Coast Guard Personnel Command, JSRRC 
(formerly USACURR), the Department of Homeland Security, and 
the Department of Transportation.  All were unable to provide 
documentation of the veteran's statements.  

A letter dated July 27, 2005 from the US Department of 
Homeland Security stated that, "Unfortunately, a diligent 
search of his military personnel record failed to reveal any 
correspondence pertaining to the two incidents described."  
Records obtained from the Department of Transportation did 
show that the veteran was stationed with USCG Group Sandy 
Hook, Highlands, New Jersey.  However, no mention of the 
veteran's alleged stressor event was provided.  Moreover, 
voluminous JSRRC records did not provide any verification of 
the veteran's alleged stressor events.  

Inasmuch as the veteran has not submitted evidence to verify 
his alleged in-service stressors, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  While the 
Board recognizes the veteran's sincere belief in the merits 
of his claim, the preponderance of the evidence is against a 
finding of service connection for PTSD.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case and 
service connection is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Veterans Claims Assistance Act of 2000 (VCAA)

Prior to initial adjudication of the veteran's claim, letters 
dated in February 2005, April 2005, and June 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  These letters also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Instead, he has 
identified and submitted additional evidence in support of 
his claim.  See [VA Form 9 with attachments].  Further, 
although he has not explicitly been told to provide any 
relevant evidence in his possession, the information 
contained in the June 2005 letter served to convey that 
information.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).    

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran was service-connected for a bilateral knee 
disability in January 1986.  He was assigned a non-
compensable disability rating.  The veteran filed an informal 
claim for an increased rating for his service-connected 
bilateral knee disorder in August 2003.  The claim stated 
that his knees were "giving out" and that his condition was 
"getting worse."

According to the veteran's most recent VA knee examination, 
conducted in November 2005, both knees looked "entirely 
normal and demonstrate no laxity and demonstrate extension to 
0 degrees both sides and flexion to 40 degrees both sides."  
The veteran reported pain throughout each motion.  However, 
the examiner noted, "The aforementioned range of motion is 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance."  Ultimately, the veteran's diagnosis of 
bilateral chronic knee strain was upheld.

However, the Board notes that during the veteran's January 
2007 Board hearing, the veteran stated, "To keep down the 
pain I've had, I'm seeing some civilian doctors."   Because 
the veteran's claims file does not contain private medical 
records, there may be outstanding medical records that have 
not been obtained by the RO.  When reference is made to 
pertinent medical records, VA is on notice of their existence 
and has a duty to assist the veteran to attempt to obtain 
them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
Specifically, the veteran noted receipt of treatment at 
Central Orthopedics, in Abington, New Jersey.  These records 
should be obtained, as well as any additional medical records 
not currently in the veteran's claims file, in compliance 
with VA's duty to assist.  On remand, the RO should obtain 
complete information from the veteran regarding the health 
care providers that have provided treatment to him for his 
service-connected bilateral knee disorder, and should 
associate any records not already obtained and associate them 
with the record on appeal.

Additionally, during the January 2007 hearing, the veteran's 
representative stated, "[The veteran's] condition has 
worsened over the years."  The veteran stated that, since 
his November 2005 VA examination, he has required the use of 
motorized assistance to perform his duties at work and at 
home.  The Board finds that the veteran should be afforded a 
VA examination to determine the current severity of the 
veteran's bilateral knee disability.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated him for his 
bilateral knee condition.  Of particular 
interest are medical records from Central 
Orthopedics in Abington, New Jersey.  
After obtaining proper authorization, the 
AMC should obtain any relevant records 
from this/these provider(s) that are not 
already of record in order to ensure that 
complete records from these facilities 
are of record.

2.  After receiving the above medical 
records, to the extent possible, schedule the 
veteran for a VA examination to determine the 
current severity of his bilateral knee 
condition.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.    

3.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


